The opinion of the court was delivered, by
Agnew, J.
— This case was heard and decided by the learned president of the court below, before the decision of this court, at Harrisburg in May last, in case of Deitrick v. The Penna. R. R. Co., 21 P. F. Smith 432. The principles there ruled govern the question before us, and require a reversal of the judgment below. A ticket such as that printed in our paper-book imports upon its face no right to stop off, or in other words to make the journey, between the points named in it by stages, and by different trains. It is simply a ticket from the station called Miller Farm to Oil City, and imports nothing but a single and continuous trip. If a privilege of stopping off and continuing the trip at a subsequent time and by a different train exist, it is only by the rule or sufferance of the carrier, who having commenced the performance of his part of the contract of carriage has a right to pursue it to completion. This shows that the argument that notice of the terms of the rule permitting the passenger to stop and get upon another train must come from the company, is unsound. As the ticket imports a continuous passage, the company having undertaken and commenced its performance, it is evident that it lies on the passenger holding such a ticket to inquire whether a rule to suffer him to change the terms of his ticket exists, and what are the conditions of the exercise of the privilege. He must ask for his stop-off, and exercise the privilege upon the conditions imposed; and this is usually by obtaining a stop-off ticket, to be presented to the conductor of the next train. Of course we must be understood as treating of a case such as that before us, where no custom or general license of the company has been shown. This license to stop off at pleasure is sometimes given by some companies, or given upon certain trains. The effect of such a license, it is not our purpose now to treat of. But to hold that the passengers on every train have a right to stop and get on at pleasure, and that they are not bound by the terms of getting off unless notice can be shown by the company, would in effect take the government of their trains out of the hands of the company. This subject has been so fully discussed in Deitrick v. Penn’a. R. R. Co., we shall not pursue it further.
Judgment reversed, and a venire facias de novo awarded.